Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4-21-22 have been fully considered but they are not persuasive.

Applicant asserts that 10a and 10b cannot be the radiating electrode because they are different parts. This argument is not persuasive. Applicant appears to be arguing that the radiating electrode is one and only one integral and continuous electrode. It is unclear where applicant derives support for this position from the claims. 
Applicant asserts that 10a and 10b do not receive signals because they require another part to make sense of those signals. This argument is not persuasive. Paragraph 37 “Each of the antennas 10a and 10b receives a satellite signal transmitted from a satellite”. If the reference explicitly states that the elements receive signals it is unclear how the examiner can agree with applicant that such an amendment overcomes the prior art of record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitamura (US 2020/0301371).
With regard to claim 1 Kitamura discloses an electronic timepiece comprising: 
a pivot (center figure 2); 
a dial (51) that transmits a light through which the pivot passes (figure 2); 
an antenna (10) having a radiating electrode through which the pivot passes (10a, 10b figure 1); and 
a solar panel (53) through which the pivot passes and which is disposed between the dial and the radiating electrode (figure 2), the solar panel having a power generating part that converts light to electrical energy (53), and is disposed, in a plan view through the thickness direction of the dial, superimposed with the radiating electrode so that part of the outside circumference of the radiating electrode is outside the power generating part (figures 1, 2),
wherein the antenna is configured to receive signals (paragraph 37).

With regard to claim 2 Kitamura discloses the electronic timepiece described in claim 1, wherein: all of the outside circumference of the radiating electrode is positioned outside the power generating part in plan view (10a figures 1, 2).

With regard to claim 7 Kitamura discloses the electronic timepiece described in claim 1, wherein: the antenna is a planar antenna (10 figures 1, 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitamura (US 2020/0301371)
In view of Otaka (US 6301198).
With regard to claim 4 (depends from claim 1) Kitamura does not disclose the claimed: the power generating part includes multiple solar cells; and a boost converter boosts a voltage produced by the power generating part.
Otaka teaches generating part includes multiple solar cells (figure 6); and a boost converter boosts a voltage produced by the power generating part – column 11 lines 64-67. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Kitamura’s system with multiple solar cells; and a boost converter boosts a voltage produced by the power generating part, as taught by Otaka. The reason for doing so would have been to increase the power and voltage of the solar system, as taught by Otaka.

Allowable Subject Matter
Claims 3, 5, 6, 8, 9 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4-27-22
/SEAN KAYES/Primary Examiner, Art Unit 2844